WALKER, P. J.
The action of the court on the motion for a new trial is not otherwise indicated in the record than by the statement, contained in the bill of exceptions, that, “the motion being understood and considered by the court, the court granted the same on the 13th day of July, 1910.” Following previous rulings on the subject, it must be held that such a recital does not constitute a judgment granting a new trial and vacating the judgment previously entered, and is insufficient to support an appeal.— Chambers v. Morris, 144 Ala. 626, 39 South, 375; Randall v. Worthington, 141 Ala. 497, 37 South. 594. This being true, the appeal must be dismissed.
Appeal dismissed.